Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made between Radius Health, Inc.
(the “Company”) and G. Kelly Martin (the “Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on April 28, 2020 (the “Effective Date”)
on the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Employment.

(a)    Term. The Company shall employ the Executive and the Executive shall be
employed by the Company pursuant to this Agreement commencing as of the
Effective Date and continuing until such employment is terminated in accordance
with the provisions hereof (the “Term”). The Executive’s employment with the
Company shall be “at will,” meaning that the Executive’s employment may be
terminated by the Company or the Executive at any time and for any reason
subject to the terms of this Agreement.

(b)    Position and Duties.

(i) The Executive shall serve as the Chief Executive Officer and President of
the Company (the “CEO”) and shall have such powers and duties as may from time
to time be prescribed by the Board of Directors of the Company (the “Board”). In
addition, the Company shall cause the Executive to be nominated for election to
the Board and to be recommended to the stockholders for election to the Board as
long as the Executive remains the CEO; provided that the Executive shall not
receive additional compensation in connection with his Board service; provided
further that the Executive shall be deemed to have resigned from the Board and
from any related positions upon ceasing to serve as CEO for any reason.

(ii) Except as provided in (iii) below, the Executive shall devote the
Executive’s full working time and efforts to the business and affairs of the
Company. Notwithstanding the foregoing, the Executive will be permitted to
(a) with the prior written consent of the Board, act or serve as a director,
trustee, committee member or principal of any type of business that does not
compete with the Company, civic or charitable organization, and (b) purchase or
own less than five percent (5%) of the publicly traded securities of any
corporation; provided that such ownership represents a passive investment and
that the Executive is not a controlling person of, or a member of a group that
controls, such corporation; provided further that, the activities described in
clauses (a) and (b) do not interfere with the performance of the Executive’s
duties and responsibilities to the Company.



--------------------------------------------------------------------------------

(iii) The Company acknowledges that it has been fully advised of the Executive’s
current and contemplated outside business activities and share ownerships in the
companies listed on Exhibit A hereto (the “Outside Activities”) and agrees that
the restrictions of Subparagraph (ii) do not apply to those outside activities,
provided that such outside activities do not unduly interfere with the
performance of the Executive’s duties and responsibilities to the Company.

(c)    Place of Performance. The principal place of the Executive’s employment
shall be the Company’s principal executive office, which is currently located in
Waltham, Massachusetts, provided that the Executive may be required to travel on
Company business, consistent with Company business needs.

2.    Compensation and Related Matters.

(a)    Base Salary. The Executive’s initial base salary shall be paid at the
rate of $600,000 per year. The Executive’s base salary shall be subject to
periodic review and possible increase (but not, without the advance written
consent of the Executive, decrease) by the Board or the Compensation Committee
of the Board (the “Compensation Committee”). The base salary in effect at any
given time is referred to herein as “Base Salary.” The Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices for its executive officers.

(b)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its executive officers.

(c)    Other Benefits. The Executive shall be eligible to participate in or
receive benefits under the Company’s employee benefit plans in effect from time
to time, subject to the terms of such plans. The Company reserves the right to
amend or cancel any employee benefit plans at any time in its sole discretion,
subject to the terms of such employee benefit plan and applicable law.

(d)    Paid Time Off. The Executive shall be entitled to take paid time off in
accordance with the Company’s applicable paid time off policy for executive
officers, as may be in effect from time to time.

(e)    Equity. In consideration of the Executive entering into this Agreement
and as an inducement to join the Company, the Company shall grant to the
Executive on the Effective Date (i) 575,000 stock options for the purchase of
common stock of the Company that shall be subject to time-based vesting (the
“Time-Based Options”), and (ii) 575,000 stock options for the purchase of common
stock of the Company, that shall be subject to performance-based vesting (the
“Performance-Based Options”). The Time-Based Options and the Performance-Based
Options shall have an exercise price equal to the market price of the Company’s
common stock on the Effective Date (which shall also be the date of the grant)
and shall have a ten (10) year term prior to expiration. The Time-Based Options
will vest over four (4) years, with 25% of the underlying shares vesting on the
first anniversary of the Effective

 

2



--------------------------------------------------------------------------------

Date, and the remaining 75% vesting in equal monthly installments over the
following thirty-six (36) months, provided in all cases that the Executive
remains employed in good standing on each such vesting date, except as otherwise
provided in this Agreement. The Performance-Based Options shall have a five
(5) year performance vesting period (the “Performance Vesting Period”), with the
percentage of the options vesting during such five year period tied to the
Company’s achievement of minimum Total Shareholder Return (“TSR”), as defined
below, pursuant to the following terms (with no partial vesting for meeting less
than any specified TSR performance-level):

 

  •  

If TSR is 50% above the Exercise Price during the Performance Vesting Period for
twenty (20) consecutive trading days, then 25% of the Performance-Based Options
shall vest.

 

  •  

If TSR is 100% above the Exercise Price during the Performance Vesting Period
for twenty (20) consecutive trading days, then an additional 25% of the
Performance-Based Options shall vest (such that a total of 50% of the
Performance-Based Options shall be vested).

 

  •  

If TSR is 150% above the Exercise Price during the Performance Vesting Period
for twenty (20) consecutive trading days, then an additional 25% of the
Performance-Based Options shall vest (such that a total of 75% of the
Performance-Based Options shall be vested).

 

  •  

If TSR is 200% above the Exercise Price during the Performance Vesting Period
for twenty (20) consecutive trading days, then an additional 25% of the
Performance-Based Options shall vest (such that a total of 100% of the
Performance-Based Options shall be vested).

For purposes of the Performance-Based Options, “TSR” means the Company’s total
shareholder return, calculated based on the stock price appreciation during a
specified measurement period plus the value of dividends or cash or property
paid on such stock during the measurement period which shall be deemed to have
been reinvested in the underlying Company’s stock and subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization with respect to the shares of common stock of the
Company.

Notwithstanding the foregoing, no Performance-Based Options shall vest prior to
the one year anniversary of the grant date, such that if the Executive achieves
any of the above performance criteria prior to the one year anniversary of the
grant date, the corresponding vesting shall occur on the one year anniversary of
the grant date.

In addition, notwithstanding the foregoing or anything to the contrary in the
applicable option agreement, the Performance-Based Options shall vest and become
fully exercisable in accordance with the TSR performance-level achieved at the
time of a Change of Control, as defined below, without regard to either such one
year minimum vesting period or the 20-day measurement period described
immediately above, and any portion of a Performance-Based Option that does not
achieve the required TSR performance-level in connection with such

 

3



--------------------------------------------------------------------------------

Change of Control shall immediately be terminated upon the consummation of such
transaction, unless the Company or the successor to or acquiror of the Company’s
business (whether by sale of outstanding stock, merger, sale of substantially
all the assets or otherwise) elects to assume such unvested outstanding stock
options or the common stock of the Company otherwise remains outstanding
following the consummation of the Change in Control.

The Time-Based Options and the Performance-Based Options are intended to
constitute an “employment inducement grant” under NASDAQ Listing Rule
5635(c)(4), and consequently are intended to be exempt from the NASDAQ rules
regarding shareholder approval of stock option and stock purchase plans. The
Time-Based Options and the Performance-Based Options shall be subject to all
terms, vesting schedules, limitations, restrictions and termination provisions
set forth in the Company’s 2018 Stock Option and Incentive Plan and form of
non-qualified stock option agreement thereunder, provided that the stock option
agreement to be executed by the Executive and the Company to evidence the grant
of the Time-Based Options and the Performance-Based Options will reflect that
they are being issued as employment inducement grants outside of the Company’s
2018 Stock Option and Incentive Plan.

Upon exercise of the stock options contemplated by this Agreement, the Executive
shall have the right to instruct the Company to deliver to him fewer shares and
use the value of the shares not delivered to satisfy the exercise price and meet
any payment or employee withholding tax obligations resulting from the exercise,
all as set forth more fully in the stock option agreement to be executed by the
Executive and the Company to evidence the grant of the Time-Based Options and
the Performance-Based Options.

(f)    Additional Discretionary Compensation. While the Compensation Committee
has discretion to award the Executive additional incentive compensation from
time to time, no annual cash bonus is currently anticipated to be made during
the Term, nor are any annual equity refresh grants or other supplemental equity
grants anticipated to be made to the Executive while the Time-Based Options
remain subject to vesting.

3.    Termination. The Executive’s employment hereunder may be terminated
without any breach of this Agreement under the following circumstances:

(a)    Death. The Executive’s employment hereunder shall terminate upon death.

(b)    Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform or expected to be unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with reasonable accommodation for a period of 180 days
(which need not be consecutive) in any twelve (12)-month period. If any question
shall arise as to whether during any period the Executive is disabled so as to
be unable to perform the essential functions of the Executive’s then existing
position or positions with reasonable accommodation, the Executive may, and at
the request of the Company shall, submit to the Company a certification in
reasonable detail by a physician selected by the Company to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be

 

4



--------------------------------------------------------------------------------

conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive. Nothing
in this Section 3(b) shall be construed to waive the Executive’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42
U.S.C. §12101 et seq.

(c)    Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean any of the following:

(i)    the Executive’s commission of an act of fraud, embezzlement or theft
against the Company or its subsidiaries;

(ii)    the Executive’s conviction of, or plea of no contest to, a felony or
crime involving moral turpitude;

(iii)    the Executive’s willful non-performance of material duties as an
employee of the Company, which to the extent such failure can be fully cured
remains uncured for thirty (30) days following the Executive’s receipt of
written notice thereof;

(iv)    the Executive’s material breach of any material agreement with the
Company or any of its subsidiaries, including the Restrictive Covenants
Agreement (as defined below);

(v)    the Executive’s gross negligence, willful misconduct or any other act of
willful disregard for the Company’s or any of its subsidiaries’ best interests;
or

(vi)    the Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s (or any of its affiliate’s)
premises.

(d)    Termination by the Company without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause. Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or disability of the Executive under Section 3(a) or (b) shall be
deemed a termination without Cause.

(e)    Termination by the Executive. The Executive may terminate employment
hereunder at any time for any reason, including but not limited to, Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
completed all steps of the Good Reason Process (hereinafter defined) following
the occurrence of any of the following events without the Executive’s consent
(each, a “Good Reason Condition”):

(i)    a material diminution in the Executive’s Base Salary;

(ii)    a material diminution in the Executive’s authority, duties or
responsibilities, other than as a result of a Change of Control immediately
after which the

 

5



--------------------------------------------------------------------------------

Executive holds a position with the Company or its successor (or any other
entity that owns substantially all of the Company’s business after such sale)
that is substantially equivalent with respect to the Company’s business as the
Executive held immediately prior to such Change of Control;

(iii)    a change in the geographic location of the Executive’s principal place
of employment to any location that is more than seventy-five (75) miles from the
location immediately prior to such change;

(iv)    a material breach of this Agreement by the Company; or

(v)    the failure of the Company to obtain an agreement from any successor to
all or substantially all of the business or assets of the Company to assume this
Agreement as contemplated in Section 13 of this Agreement.

The “Good Reason Process” consists of the following steps:

(i)    the Executive reasonably determines in good faith that a Good Reason
Condition has occurred;

(ii)    the Executive notifies the Company in writing of the first occurrence of
the Good Reason Condition within sixty (60) days of the first occurrence of such
condition;

(iii)    the Executive cooperates in good faith with the Company’s efforts, for
a period of not less than thirty (30) days following such notice (the “Cure
Period”), to remedy the Good Reason Condition;

(iv)    notwithstanding such efforts, the Good Reason Condition continues to
exist; and

(v)    the Executive tenders his resignation within thirty (30) days after the
end of the Cure Period.

If the Company cures the Good Reason Condition during the Cure Period, Good
Reason shall be deemed not to have occurred.

4.    Matters Related to Termination.

(a)    Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(b)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by death, the date of death; (ii) if the
Executive’s employment is terminated on account of disability under Section 3(b)
or by the Company for

 

6



--------------------------------------------------------------------------------

Cause under Section 3(c), the date on which Notice of Termination is given;
(iii) if the Executive’s employment is terminated by the Company without Cause
under Section 3(d), the date on which a Notice of Termination is given or the
date otherwise specified by the Company in the Notice of Termination; (iv) if
the Executive’s employment is terminated by the Executive under Section 3(e)
other than for Good Reason, thirty (30) days after the date on which a Notice of
Termination is given or such other date as is mutually agreed by the parties,
and (v) if the Executive’s employment is terminated by the Executive under
Section 3(e) for Good Reason, the date on which a Notice of Termination is given
after the end of the Cure Period. Notwithstanding the foregoing, in the event
that the Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Company for purposes of this Agreement.

(c)    Accrued Obligations. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive’s authorized representative or estate) (i) any Base Salary
earned through the Date of Termination; (ii) any accrued but unpaid vacation (to
the extent applicable), (iii) any unpaid expense reimbursements (subject to, and
in accordance with, Section 2(b) of this Agreement); and (iv) any other amounts
or benefits, if any, under the Company’s employee benefit plans, programs or
arrangements to which the Executive may be entitled pursuant to the terms of
such plans, programs or arrangements or applicable law, payable in accordance
with the terms of such plans, programs through the Date of Termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (collectively, the “Accrued Obligations”).

(d)    Resignation of All Other Positions. Upon termination of the Executive’s
employment for any reason, the Executive shall be deemed to have resigned from
all positions that he holds as an officer or member of the Board (or committee
thereof) of the Company or any of its affiliates.

5.    Severance Pay and Benefits Upon Termination by the Company without Cause
or by the Executive for Good Reason Outside the Change of Control Period. If the
Executive’s employment is terminated by the Company without Cause as provided in
Section 3(d), or the Executive terminates employment for Good Reason as provided
in Section 3(e), each outside of the Change of Control Period (as defined
below), then, in addition to the Accrued Obligations, and subject to (i) the
Executive signing a separation agreement and release in a form and manner
reasonably satisfactory to the Company, which shall include, without limitation,
a general release of claims against the Company and all related persons and
entities (other than claims for indemnification that survive the Executive’s
termination of employment), a reaffirmation of all of the Executive’s Continuing
Obligations (as defined below) and a six (6) month post-employment
noncompetition agreement that shall have the same scope of proscribed activities
as is described in Section 10(a) of the Restrictive Covenants Agreement, and
shall provide that if the Executive breaches the noncompetition agreement or any
of the Continuing Obligations, all payments of the Severance Amount shall
immediately cease (the “Separation Agreement and Release”), and (ii) the
Separation Agreement and Release becoming irrevocable, all within sixty
(60) days after the Date of Termination (or such shorter period as set forth in
the Separation Agreement and Release), which shall include a seven (7) business
day revocation period:

 

7



--------------------------------------------------------------------------------

(a)    the Company shall pay the Executive an amount equal to twelve (12) months
of the Executive’s Base Salary (the “Severance Amount”); and

(b)    notwithstanding anything to the contrary in the applicable option
agreement, (i) the Performance-Based Options that would have vested in the
twelve (12)-month period following the Date of Termination shall vest subject to
the Company’s achievement of the applicable terms set forth in Section 2(e) of
this Agreement during the twelve (12)-month period following the Date of
Termination, (ii) if the Date of Termination is within twenty-four (24)-month
period following the Effective Date, the Time-Based Options that would have
vested in the twelve (12)-month period following the Date of Termination had the
Executive remained employed for such period shall immediately accelerate and
become fully exercisable as of the later of (A) the Date of Termination or
(B) the effective date of the Separation Agreement and Release (the “Accelerated
Vesting Date”), and (iii) if the Date of Termination is after the twenty-four
(24)-month period following the Effective Date, any unvested portion of the
Time-Based Options as of the Date of Termination shall immediately accelerate
and become fully exercisable as of the Accelerated Vesting Date; provided that
any termination of the unvested portion of the Performance-Based Options or the
Time-Based Options to be accelerated pursuant to this subsection that would
otherwise occur on the Date of Termination in the absence of this Agreement will
be delayed to effect the terms of this subsection and such termination will
subsequently occur if the vesting pursuant to this subsection does not occur due
to the absence of the Separation Agreement and Release becoming fully effective
within the time period set forth therein and, in the case of the
Performance-Based Options, the failure of the Company to achieve the applicable
performance objectives during the twelve (12)-month period following the Date of
Termination. Notwithstanding the foregoing, no additional vesting of the
Time-Based Options shall occur during the period between the Executive’s Date of
Termination and the Accelerated Vesting Date; and

(c)    if the Executive timely elects continued coverage under COBRA for the
Executive and his covered dependents under the Company’s group health plans
following the Date of Termination, then the Company shall pay the COBRA premiums
necessary to continue the Executive’s and his covered dependents’ health
insurance coverage in effect on the Date of Termination until the earliest of
(x) twelve (12) months following the Date of Termination, (y) the date when the
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (and the Executive
agrees to promptly notify the Company of such eligibility) and (z) the date the
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the Date of Termination through the
earlier of (x)-(z), the “COBRA Payment Period”). Notwithstanding the foregoing,
if at any time the Company determines that its payment of COBRA premiums on the
Executive’s behalf would result in a violation of applicable law (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act), then in lieu of
paying COBRA premiums pursuant to this Section 5(c), the Company shall pay the
Executive on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to the Executive’s payment
of COBRA premiums.

 

8



--------------------------------------------------------------------------------

The amounts payable under Section 5, to the extent taxable, shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing within sixty (60) days after the
Date of Termination; provided, however, that if the sixty (60)-day period begins
in one calendar year and ends in a second calendar year, the Severance Amount,
to the extent it qualifies as “non-qualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), shall begin to be paid in the second calendar year by the last day of
such 60-day period; provided, further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination. Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

6.    Severance Pay and Benefits Upon Termination by the Company without Cause
or by the Executive for Good Reason within the Change of Control Period. The
provisions of this Section 6 shall apply in lieu of, and expressly supersede,
the provisions of Section 5 if (i) the Executive’s employment is terminated
either (a) by the Company without Cause as provided in Section 3(d), or (b) by
the Executive for Good Reason as provided in Section 3(e), and (ii) the Date of
Termination is within twelve (12) months after the occurrence of the first event
constituting a Change of Control (such period, the “Change of Control Period”).
The provisions of this Section 6 shall have no force or effect outside of a
Change of Control Period.

(a)    If the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates employment for Good
Reason as provided in Section 3(e) and in each case the Date of Termination
occurs during the Change of Control Period, then, in addition to the Accrued
Obligations, and subject to the signing of the Separation Agreement and Release
by the Executive and the Separation Agreement and Release becoming fully
effective, all within the time frame set forth in the Separation Agreement and
Release but in no event more than sixty (60) days after the Date of Termination:

(i)    the Company shall pay the Executive a lump sum in cash in an amount equal
to three (3) times the Executive’s then current annual Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change of Control, if
higher) (the “Change of Control Payment”); and

(ii)    notwithstanding anything to the contrary in any applicable option
agreement or other stock-based award agreement, all time-based stock options and
other stock-based awards subject to time-based vesting held by the Executive,
including, without limitation, the Time-Based Options (collectively, the
“Time-Based Equity Awards”) shall immediately accelerate and become fully
exercisable or nonforfeitable as of the Accelerated Vesting Date; provided that
any termination or forfeiture of the unvested portion of such Time-Based Equity
Awards that would otherwise occur on the Date of Termination in the absence of
this Agreement will be delayed until the effective date of the Separation
Agreement and Release and will only occur if the vesting pursuant to this
subsection does not occur due to the absence of the Separation Agreement and
Release becoming fully effective within the time period set forth therein.
Notwithstanding the foregoing, no additional vesting of the Time-Based Equity
Awards shall occur during the period between the Executive’s Date of Termination
and the Accelerated Vesting Date; and

 

9



--------------------------------------------------------------------------------

(iii)    notwithstanding anything to the contrary in the option agreement for
the Performance-Based Options, if the Company or the successor to or acquiror of
the Company’s business (whether by sale of outstanding stock, merger, sale of
substantially all the assets or otherwise) elects to assume any unvested
outstanding Performance-Based Options or the common stock of the Company
otherwise remains outstanding following the consummation of the Change in
Control, the Performance-Based Options that would have vested in the twelve
(12)-month period following the Date of Termination after such Change of Control
shall vest subject to the Company’s achievement of the applicable terms set
forth in Section 2(e) of this Agreement during such twelve (12)-month period
following such Date of Termination and any termination of the unvested portion
of the Performance-Based Options that would otherwise occur on the Date of
Termination in the absence of this Agreement will be delayed to effect the terms
of this subsection and such termination will subsequently occur upon the absence
of the Separation Agreement and Release becoming fully effective within the time
period set forth therein and the failure of the Company to achieve the
applicable performance objectives during the twelve (12)-month period following
the Date of Termination.

(iv)    if the Executive timely elects continued coverage under COBRA for the
Executive and his covered dependents under the Company’s group health plans
following the Date of Termination, then the Company shall pay the COBRA premiums
necessary to continue the Executive’s and his covered dependents’ health
insurance coverage in effect on the Date of Termination until the earliest of
(x) twelve (12) months following the Date of Termination, (y) the date when the
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (and the Executive
agrees to promptly notify the Company of such eligibility) and (z) the date the
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the Date of Termination through the
earlier of (x)-(z), the “COBRA Change of Control Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines that its
payment of COBRA premiums on the Executive’s behalf would result in a violation
of applicable law (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying COBRA premiums pursuant to this
Section 6(a)(iv), the Company shall pay the Executive on the last day of each
remaining month of the COBRA Change of Control Payment Period, a fully taxable
cash payment equal to the COBRA premium for such month, subject to applicable
tax withholding (such amount, the “Special Change of Control Severance
Payment”), such Special Change of Control Severance Payment to be made without
regard to the Executive’s payment of COBRA premiums.

The amounts payable under this Section 6(a), to the extent taxable, shall be
paid or commence to be paid within sixty (60) days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, such payments to the extent they
qualify as “non-qualified deferred compensation” within the meaning of Section
409A of the Code, shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

 

10



--------------------------------------------------------------------------------

(b)    Additional Limitation.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code, and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii)    For purposes of this Section 6(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 6(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.

 

11



--------------------------------------------------------------------------------

(c)    Definitions. For purposes of this Section 6, “Change of Control” shall
mean a “Change of Control” as defined in the Company’s 2018 Stock Option and
Incentive Plan, except that clause (d) of such definition shall not constitute a
Change of Control under this Agreement.

7.    Section 409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement or otherwise on account of the Executive’s separation from
service would be considered deferred compensation otherwise subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six (6) months and one day after the Executive’s
separation from service, or (B) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six (6)-month period but for the application of this provision, and
the balance of the installments shall be payable in accordance with their
original schedule.

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement or the
Restrictive Covenants Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). The parties agree that
this

 

12



--------------------------------------------------------------------------------

Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

8.    Continuing Obligations.

(a)    Restrictive Covenants Agreement. As a condition of employment, the
Executive is required to enter into the Confidentiality and Noncompetition
Agreement attached hereto as Exhibit B (the “Restrictive Covenants Agreement”).
For purposes of this Agreement, the obligations in this Section 8 and those that
arise in the Restrictive Covenants Agreement and any other agreement relating to
confidentiality, assignment of inventions, or other restrictive covenants shall
collectively be referred to as the “Continuing Obligations.”

(b)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information, other than confidentiality restrictions (if any), or the
Executive’s engagement in any business. The Executive represents to the Company
that the Executive’s execution of this Agreement, the Executive’s employment
with the Company and the performance of the Executive’s proposed duties for the
Company will not violate any obligations the Executive may have to any such
previous employer or other party. In the Executive’s work for the Company, the
Executive will not disclose or make use of any information in violation of any
agreements with or rights of any such previous employer or other party, and the
Executive will not share with the Company any copies or other tangible
embodiments of non-public information belonging to or obtained from any such
previous employment or other party.

(c)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in (i) the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Executive was employed by the Company,
and (ii) the investigation, whether internal or external, of any matters about
which the Company believes the Executive may have knowledge or information. The
Executive’s full cooperation in connection with such claims, actions or
investigations shall include, but not be limited to, being available to meet
with counsel to answer questions or to prepare for discovery or trial and to act
as a witness on behalf of the Company at mutually convenient times. During and
after the Executive’s employment, the Executive also shall cooperate fully with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while the Executive was employed by the
Company. The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses, including, without limitation and unless the Company
reasonably determines that it is in the best interest of the Company and the
Executive for the Executive not to be represented by counsel in connection with
such cooperation services, reasonable attorney fees, incurred in connection with
the Executive’s performance of obligations pursuant to this Section 8(c).

 

13



--------------------------------------------------------------------------------

(d)    Relief. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the Continuing Obligations, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, the Executive
agrees that if the Executive breaches, or proposes to breach, any portion of the
Continuing Obligations, the Company shall be entitled, in addition to all other
remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.

9.    Indemnification. In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Company related to any contest or
dispute between the Executive and the Company or any of its affiliates with
respect to this Agreement or the Executive’s employment hereunder, by reason of
the fact that the Executive is or was a director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company and/or to the maximum extent
permitted under applicable law from and against any liabilities, costs, claims
and expenses, including all costs and expenses incurred in defense of any
Proceeding (including attorneys’ fees). This obligation shall survive the
termination of this Agreement.

10.    Consent to Jurisdiction. The parties hereby consent to the jurisdiction
of the state and federal courts of the Commonwealth of Massachusetts.
Accordingly, with respect to any such court action, the Executive (a) submits to
the exclusive personal jurisdiction of such courts; (b) consents to service of
process; and (c) waives any other requirement (whether imposed by statute, rule
of court, or otherwise) with respect to personal jurisdiction or service of
process.

11.    Integration. This Agreement, including Exhibits A and B, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements between the parties concerning such subject
matter.

12.    Withholding; Tax Effect. All payments made by the Company to the
Executive under this Agreement shall be net of any tax or other amounts required
to be withheld by the Company under applicable law. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate the
Executive for any adverse tax effect associated with any payments or benefits or
for any deduction or withholding from any payment or benefit.

13.    Assignment. Neither the Executive nor the Company may make any assignment
of this Agreement or any interest in it, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement (including
the Restrictive Covenants Agreement) without the Executive’s

 

14



--------------------------------------------------------------------------------

consent to any affiliate or to any person or entity with whom the Company shall
hereafter effect a reorganization, consolidate with, or merge into or to whom it
transfers all or substantially all of its properties or assets; provided
further, that the Company will require any successor (whether direct or
indirect, by purchase, merger or otherwise) to all or substantially all of the
business or assets of the Company to assume this Agreement. Notwithstanding the
foregoing, if the Executive remains employed or becomes employed by the Company,
the purchaser or any of their affiliates in connection with any such
transaction, then the Executive shall not be entitled to any payments, benefits
or vesting pursuant to Section 5 or pursuant to Section 6 of this Agreement
solely as a result of such transaction. This Agreement shall inure to the
benefit of and be binding upon the Executive and the Company, and each of the
Executive’s and the Company’s respective successors, executors, administrators,
heirs and permitted assigns.

14.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction such provision will be deemed to be restated to reflect as nearly
as possible the parties’ original intentions in accordance with applicable law,
and the remainder of the Agreement will remain in full force and effect.

15.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

16.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board. Notices may
also be sent by email to the last email address of the Executive or the
Chairperson of the Board (the “Chairperson”), as the case may be; provided that
such email notice is promptly thereafter confirmed by one of the foregoing
methods. For purposes of email notice, the applicable email address of the
Executive shall be the most recent email address that the Executive has provided
to the Company, whereas the Chairperson’s email address shall be the
Chairperson’s regular business email address as of the date of notice.

18.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

19.    Effect on Other Plans and Agreements. An election by the Executive to
resign for Good Reason under the provisions of this Agreement shall not be
deemed a voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any

 

15



--------------------------------------------------------------------------------

of the Company’s benefit plans, programs or policies. Nothing in this Agreement
shall be construed to limit the rights of the Executive under the Company’s
benefit plans, programs or policies except as otherwise provided in Section 8
hereof, and except that the Executive shall have no rights to any severance
benefits under any Company severance pay plan, offer letter or otherwise. Except
for the Restrictive Covenants Agreement, in the event that the Executive is
party to an agreement with the Company providing for payments or benefits under
such plan or agreement and under this Agreement, the terms of this Agreement
shall govern and the Executive may receive payment under this Agreement only and
not both. Further, Section 5 and Section 6 of this Agreement are mutually
exclusive and in no event shall the Executive be entitled to payments or
benefits pursuant to both Section 5 and Section 6 of this Agreement.

20. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of Massachusetts
without giving effect to the conflict of laws principles thereof. With respect
to any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the First Circuit.

21. Conditions. Notwithstanding anything to the contrary herein, the
effectiveness of this Agreement shall be conditioned on (i) the Executive’s
satisfactory completion of reference and background checks, if so requested by
the Company, and (ii) the Executive’s submission of satisfactory proof of the
Executive’s legal authorization to work in the United States.

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

RADIUS HEALTH, INC. /s/ Owen Hughes By: Owen Hughes Its: Chairman of the Board
of Directors Date: April 24, 2020 EXECUTIVE /s/ G. Kelly Martin G. Kelly Martin
Date: April 24, 2020

 

16



--------------------------------------------------------------------------------

Exhibit A

Outside Activities

 

•  

Transition Bio (non-employee co-founder and director)

 

•  

Wren Therapeutics (Executive Chairman)

 

•  

Novan – Affiliate until May 3, 2020

 

•  

Cycle Pharma (passive investor)

 

•  

Malin Corp (passive investor)



--------------------------------------------------------------------------------

Exhibit B

Restrictive Covenants Agreement

Confidentiality and Non-Competition Agreement

In consideration for and as a condition of the commencement of my employment by
Radius Health, Inc., (together with its subsidiaries, affiliates, successors or
assigns, the “Company”) and in exchange for, among other things, the opportunity
to receive the inducement grants specified in Section 2(e) of the Employment
Agreement between me and the Company to which this Confidentiality and
Non-Competition Agreement (this “Agreement”) is attached and the potential
accelerated vesting of such inducement grants, as described in the Employment
Agreement, and the receipt of the compensation now and hereafter paid to me by
the Company, which I acknowledge and agree is fair and reasonable consideration,
I agree as follows:

1. Definition of Confidential Information. I acknowledge that I may be furnished
or have access to confidential, proprietary or trade secret information relating
to the Company’s past, present or future (a) products, processes, formulas,
patterns, compositions, compounds, projects, specifications, know how, research
data, clinical data, personnel data, compilations, programs, devices, methods,
techniques, inventions, software code, developments, documentation, original
works of authorship, designs and technical data, and improvements thereto
(collectively, “Technology”); (b) research and development activities,
(c) marketing, business or business development activities, including without
limitation prospective or actual bids or proposals, pricing information and
financial information; (d) customers or suppliers; or (e) other administrative,
management, planning, financial, marketing, purchasing or manufacturing
activities. All of this type of information, whether it belongs to the Company
or was provided to the Company by a third party with the understanding that it
be kept confidential, and any documents, diskettes or other storage media, or
other materials or items containing this type of information, are proprietary
and confidential to the Company (“Confidential Information”).

2. Obligations. I agree to preserve and protect the confidentiality of
Confidential Information both during and after my employment with the Company.
In addition, I agree not to, at any time during the term of this Agreement or
thereafter, (a) disclose or disseminate Confidential Information to any third
party, including without limitation, employees or consultants of the Company
without a legitimate business need to know; (b) remove Confidential Information
from the Company’s premises or make copies of Confidential Information, except
as required to perform my job; or (c) use Confidential Information for my own
benefit or for the benefit of any third party. I also agree to take all actions
necessary to avoid unauthorized disclosure and otherwise to maintain the
confidential or proprietary nature of such Confidential Information. If I am not
certain whether or not information is confidential, I will treat that
information as Confidential Information until I have verification from the
Company’s Personnel Officer that the information is not Confidential
Information.

3. Exceptions. The Company agrees that the obligations in Section 2 do not apply
to any information that I can establish (a) has become publicly known without a
breach of this Agreement by me or a third party’s breach of an agreement to
maintain the confidentiality of the



--------------------------------------------------------------------------------

information; or (b) was developed by me outside of the scope of my employment by
the Company. For the purposes of clause (a) of the preceding sentence,
Confidential Information will be deemed to have become publicly known only if I
can establish that all material features comprising such information have become
publicly known.

4. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or current employer or any other person or entity
and that I will not share with the Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

5. Inventions and Works Retained and Licensed. I have attached hereto, as
Exhibit A, a list describing all Technology which was created, made, conceived,
developed or reduced to practice (collectively, “Developed”) by me, solely or
jointly, prior to my employment with the Company (collectively referred to as
“Prior Works or Inventions”), which belong to me, which relate to the Company’s
business, products, or research and development, and which are not assigned to
the Company hereunder, or, if no such list is attached, I represent that there
are no such Prior Works or Inventions. If, in the course of my employment with
the Company, I incorporate into a Company product, process or machine, or
otherwise use for the benefit of the Company, a Prior Work or Invention, whether
or not listed, owned by me or in which I have an interest, the Company is hereby
granted and shall have a nonexclusive, royalty-free, assignable, irrevocable,
perpetual, worldwide license to make, have made, modify, reproduce, distribute,
prepare derivative works of, use, import, offer to sell, sell and otherwise
exploit such Prior Work or Invention, including without limitation as part of or
in connection with such product, process or machine or other use of the same.

6. Ownership of Work Product.

(a)    I agree that the Company owns all right, title and interest in, including
without limitation all trade secrets, patent rights, copyrights, trademarks, and
other intellectual property rights (collectively, “Intellectual Property
Rights”) in the following works that I Develop, solely or jointly, during and
for one (1) year after termination of my employment with the Company:
(i) Technology that is created using the Company’s facilities, supplies,
information, trade secrets or time, (ii) Technology that relates directly or
indirectly to or arises out of the actual or proposed business of the Company,
including, without limitation the research and development activities of the
Company, (iii) Technology that relates directly or indirectly to or arises out
of any task assigned to me or work I perform for the Company or (iv) Technology
that is based on the Company’s Confidential Information (collectively “Work
Product”). I will promptly provide full written disclosure to an officer of the
Company of any Work Product I Develop, solely or jointly, during the term and
for a period of one (1) year thereafter. I hereby irrevocably assign and agree
to assign to the Company the ownership of, and all Intellectual Property Rights
in, the Work Product. The Company will have the right to hold in its own all
rights in the Work Product, including without limitation all Intellectual
Property Rights therein. I also waive all claims to moral rights in any Work
Product.



--------------------------------------------------------------------------------

(b)    I agree to cooperate fully with the Company, both during and after my
employment with the Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other Intellectual Property Rights (both
in the United States and foreign countries) relating to Work Product, and the
Company shall reimburse me for my reasonable costs incurred in connection with
such cooperation. I agree to execute and deliver all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable to protect its rights and
interests in any Work Product. I further agree that if the Company is unable,
after reasonable effort, to secure my signature on any such papers, any
executive officer of the Company shall be entitled to execute any such papers as
my agent and attorney-in-fact, and I hereby irrevocably designate and appoint
each executive officer of the Company as my agent and attorney-in-fact to
execute any such papers on my behalf, and to take any and all actions as the
Company may deem necessary or desirable to protect its rights and interests in
any Work Product, under the conditions described in this sentence.

7. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Work Product made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

8. Return of Confidential Information. I agree to return to the Company all
Confidential Information in my possession, custody or control immediately upon
my termination, or earlier, from the Company for any reason, if the Company
requests.

9. Notification of New Employer. In the event I leave the employ of the Company
for any reason, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

10. Noncompetition; Nonsolicitation of Employees. In order to protect the value
of any Confidential Information and the Company’s goodwill, I agree to the
following provisions against unfair competition, which I acknowledge represent a
fair balance of the Company’s rights to protect its business and my right to
pursue employment:

(a)    While I am employed (whether as an employee or consultant) at the Company
and for a period (the “Restricted Period”) immediately following termination of
such employment (for any reason whatsoever, whether voluntary or involuntarily)
of (i) one (1) year or (ii) two (2) years following the last day of my
employment if I breach my fiduciary duty to the Company or if I have unlawfully
taken, physically or electronically, property belonging to the Company, I agree
that I will not, whether alone or as a partner, officer, director, consultant,
agent, representative, employee or security holder of any company or their
commercial enterprise, directly or indirectly engage in, have an equity interest
in, interview for a potential employment or consulting relationship with or
manage, provide services to or operate any person, firm, corporation,
partnership, association, other entity or business or other activity anywhere in
the world that engages in business that is competitive with or renders services
to any firm or



--------------------------------------------------------------------------------

business organization which competes with the business of the Company, which
business includes, without limitation, the research, discovery, development
and/or commercialization of therapeutics to treat osteoporosis or related
endocrine diseases, or any other therapeutic areas that the Company is actively
engaged in at the time of termination of my employment (the “Company’s
Business”); provided, that the Company’s Business shall not include any business
that the Company has not taken more than de minimis steps to engage in at the
time of the termination of my employment. The foregoing prohibition shall not
prevent my employment or engagement after termination if such employment or
engagement, in any capacity, does not involve work or matters related to the
Company’s Business, nor shall it prevent me from owning securities of a public
company not in excess of five percent (5%) of any class of such securities and
to own stock partnership interests or other securities of any entity not in
excess of five percent (5%) of any class of such securities. Notwithstanding the
foregoing, I shall not be subject to the restrictions of this Section 10(a)
after my employment with the Company ends (nor entitled to the Noncompetition
Consideration set forth below) if the Company terminates my employment without
Cause or lays me off, or if I resign my employment for Good Reason. For purposes
of this Agreement, “Cause” and “Good Reason” shall have the meanings ascribed to
such terms in the Employment Agreement. For the avoidance of doubt, if I resign
my employment other than for Good Reason or if the Company terminates my
employment with Cause, this Section 10(a) shall be in full force and effect
unless the Company waives it rights under this Section 10(a) pursuant to
Section 13(a) below. For its part, the Company agrees to provide the
Noncompetition Consideration to me in exchange for my post-employment
obligations under this Section 10(a); provided that the Company may waive its
rights under this Section 10(a) pursuant to Section 13(a) below and in such
event, the Company shall not be obligated to provide the Noncompetition
Consideration. The “Noncompetition Consideration” consists of payments to me for
the post-employment portion of the Restricted Period (but for not more than
twelve (12) months following the end of my employment) at the rate of 50% of the
highest annualized base salary paid to me by the Company within the two-year
period preceding the last day of my employment. I acknowledge that this covenant
is necessary because the Company’s legitimate business interests cannot be
adequately protected solely by the other covenants in this Agreement. I further
acknowledge and agree that any payments I receive pursuant to this Section 10(a)
shall reduce (and shall not be in addition to) any severance or separation pay
that I am otherwise entitled to receive from the Company pursuant to an
agreement, plan or otherwise.

(b)    While I am employed (whether as an employee or consultant) at the Company
and for the Restricted Period, I agree that I will not (i) directly or
indirectly, solicit, recruit or induce any employee, customer, subscriber,
supplier, vendor or business affiliate of the Company to terminate its
employment or other arrangement with the Company or otherwise alter its
relationship with the Company or (ii) directly or indirectly, for myself or any
other person or entity, solicit or recruit any employee of the Company to work
for a third party other than the Company or hire any such employee during the
employee’s employment with the Company and for a period of twelve (12) months
following the employee’s employment with the Company or engage in any activity
that would cause or encourage any employee to violate any agreement with the
Company.



--------------------------------------------------------------------------------

(c)    In the event the terms of this Section 10 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

11. Representations and Warranties. I represent and warrant that (a) I am able
to perform the duties of my position and that my ability to work for the Company
is not limited or restricted by any agreements or understandings between me and
other persons or companies; (b) I will not disclose to the Company, its
employees, consultants, clients, teaming partners or suppliers, or induce any of
them to use or disclose, any confidential information or material belonging to
others, except with the written permission of the owner of the information or
material; and (c) any information, material or product I create or develop for,
or any advice I provide to, the Company, its employees, consultants, clients,
teaming partners or suppliers, will not rely or be based on confidential
information or trade secrets I obtained or derived from a source other than the
Company. I agree to indemnify and hold the Company harmless from damages,
claims, costs and expenses based on or arising from the breach of any agreement
or understanding between me and another person or company or from my use or
disclosure of any confidential information or trade secrets I obtained from
sources other than the Company.

12. Damages and Injunctive Relief. I acknowledge and agree that:

(a)    My obligations under this Agreement have a unique and substantial value
to the Company and I remain obligated even if I voluntarily or involuntarily
leave the Company’s employment. I understand that if I violate this Agreement
during or after my employment, the Company may be able to recover monetary
damages from me and/or the other relief described below.

(b)    I agree that a violation or even a threatened violation of this Agreement
is likely to result in irreparable harm to the Company and its goodwill, the
exact amount of which will be difficult or impossible to ascertain, and monetary
damages alone will not completely compensate the Company for the harm.
Accordingly, the Company may obtain an injunction prohibiting me from violating
this Agreement, an order requiring me to render specific performance of the
Agreement, and/or any other remedy which may be available at law or in equity.

(c)    If a court determines that I have breached or attempted or threatened to
breach this Agreement, I consent to the granting of an injunction restraining me
from further breaches or attempted or threatened breaches of this Agreement,
compelling me to comply with this Agreement, and/or prescribing other equitable
remedies.



--------------------------------------------------------------------------------

13. Miscellaneous Provisions.

(a)     The Company and I acknowledge and agree that the Company’s election not
to provide me with the Noncompetition Consideration as set forth in
Section 10(a) shall be deemed a waiver of my noncompetition obligations under
Section 10(a). Otherwise, no failure or delay to act by the Company will waive
any right, remedy or power contained in this Agreement and any waiver by the
Company must be in writing and signed by the Chairperson of the Board of
Directors of the Company to be effective.

(b)    The provisions of this Agreement are applicable to Confidential
Information and Work Product disclosed, developed or proprietary before or after
I sign this Agreement.

(c)    I understand that nothing contained in this Agreement limits my ability
to communicate with any federal, state or local governmental agency or
commission. I further understand that pursuant to the federal Defend Trade
Secrets Act of 2016, I shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

(d)    This Agreement is to be construed according to its fair meaning and not
strictly for or against either party.

(e)    This Agreement will be governed by the law of the Commonwealth of
Massachusetts without regard to its conflicts of laws provisions that would
result in the application of the laws of any other jurisdiction. Suit to enforce
any provision of this Agreement or to obtain any remedy with respect hereto may
be brought in a courts of the Commonwealth of Massachusetts and for this purpose
I expressly consent to the jurisdiction of said courts; provided, however, the
Company and I agree that all civil actions relating to Section 10(a) of this
Agreement shall be brought in the county of Suffolk and that the superior court
or the business litigation session of the superior court shall have exclusive
jurisdiction.

(f)    If any provision of this Agreement conflicts with the law of the
Commonwealth of Massachusetts or if any provision is held invalid by a court
with jurisdiction over the parties to this Agreement, the provision will be
deemed to be restated to reflect as nearly as possible the parties’ original
intentions in accordance with applicable law, and the remainder of the Agreement
will remain in full force and effect. If it is not possible to restate the
provision in a legal and valid manner, then the provision will be deemed not to
be a part of the Agreement and the remaining provisions will remain in full
force and effect.

(g)    This document constitutes the entire agreement between the Company and me
concerning the matters addressed in this Agreement and with respect to all
periods after the date hereof it supersedes any prior agreement concerning those
matters. This Agreement shall constitute the Confidentiality and Noncompetition
Agreement for purposes of the Employment



--------------------------------------------------------------------------------

Agreement between me and the Company. This Agreement may not be changed in any
respect except by a written agreement signed by both parties. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

(h)    My obligations under this Agreement are independent of any obligation,
contractual or otherwise, the Company has to me. The Company’s breach of any
such obligation shall not be a defense against the enforcement of this Agreement
or otherwise limit my obligations under this Agreement

(i)    All remedies provided in this Agreement are cumulative and in addition to
all other remedies which may be available at law or in equity.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT (I) I WAS PROVIDED WITH THIS AGREEMENT AT LEAST TEN (10) BUSINESS
DAYS BEFORE THE EFFECTIVE DATE OF THIS AGREEMENT AND (II) I HAVE BEEN ADVISED BY
THE COMPANY THAT I HAVE THE RIGHT TO CONSULT WITH COUNSEL PRIOR TO SIGNING THIS
AGREEMENT.    

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument and it shall become effective upon the later of the (i) full
execution by both parties; or (ii) ten (10) business days after the Company
provided me with notice of this Agreement.

 

Signature:   

 

   Print Name:   

 

   Date:   

 

   THE COMPANY:    RADIUS HEALTH, INC.    By:   

 

   Title:   

 

  



--------------------------------------------------------------------------------

EXHIBIT A

 

To:   RADIUS HEALTH, INC.    From:  

 

   Date:  

 

  

SUBJECT:         Prior Works or Inventions

The following is a complete list of all Technology (as defined in the
Confidentiality and Noncompetition Agreement) that has been created, made,
conceived, developed or reduced to practice by me, solely or jointly, prior to
my employment with the Company, which belong to me, which relate to the
Company’s business, products, or research and development, and which are not
assigned to the Company:

☐      No Prior Works or Inventions

☐      See below:

 

                                                              
                                         
                                                           

                                                              
                                         
                                                           

 

                                                              
                                         
                                                           

☐      Additional sheets attached

The following is a list of all patents and patent applications in which I have
been named as an inventor:

☐      None

☐      See below:

 

                                                              
                                         
                                                           

 

                                                              
                                         
                                                           

 

                                                              
                                         
                                                           